DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 11-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al.  (Patent No.: US 8,332,102 B2) in view of Foo et al. (Pub No.: US 2010/0213693 A1).

Regarding claims 1-2, 8-9 and 15-16 , Erb et al. disclose a vehicle safety system and method having a computer readable medium to store program (see col. 2, lines 41-44) comprising: 
at least two acceleration sensors positioned within a body of the vehicle (e.g., at least two accelerometers / impact sensors installed at vehicle 1 – see col. 3, lines 24-28, col. 4, lines 13-19 and col. 4, lines 44-49; Figures 1-2); and 
an electronic processor (e.g., processor – see col. 4, lines 47-56 and col. 1, lines 44-48) configured to 
receive a first acceleration value from a first acceleration sensor of the at least two acceleration sensors (e.g., the processor configured to receive output signal aLBx / aLBy from a first accelerometer / impact sensor; , wherein the sensor is configured to measure translation acceleration (e.g., claim 16 limitation) – see col. 3, lines 43 – col. 4, lines 2 and col. 4, lines 47-56); 
receive a second acceleration value for from a second acceleration sensor of the at least two acceleration sensors (e.g., the processor configured to receive output signal aLCx / aLCy from a second accelerometer / impact sensor, wherein the sensor is configured to measure translation acceleration (e.g., claim 16 limitation) – see col. 3, lines 43 – col. 4, lines 2 and col. 4, lines 47-56 );

However, Erb et al. fail to specifically disclose received first and second acceleration values for a first and second points at a centerline of the vehicle respectively (added remarks) and wherein the first acceleration sensor and the second acceleration sensor are positioned at the centerline of the vehicle (e.g., claims 2 and 9 limitation).
However, in the same field of endeavor, Foo et al. teach the implementation of at least two acceleration sensors 32 and 34 positioned within a vehicle’s longitudinal axis and configured to detect acceleration signals (e.g., CCY_1Y and CCU_1X) and transmit them to a controller 70 for executing a control process and actuating occupant restraint device when detected acceleration signal exceeds a threshold in the event of side impact crash – see par. 18-19, 25-26, 15, abstract. 
Given the teaching of Foo et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Erb et al.’s invention to implement at least two acceleration sensors positioned within the vehicle’s longitudinal axis for detecting acceleration signals as taught by Foo et al.,  because the modification would enhance a vehicle safety system and method configured to detect side impact based on acceleration sensors signals and activate occupant restraint device when processed signals exceeds a threshold.   
derive an approximate yaw acceleration at the centerline of the based on the first acceleration value and the second acceleration value (e.g., determine a yaw rate from acceleration detected at vehicle’s B and C pillars – see col. 3, lines 47 – col. 4, line 2 ); 
compare the approximate yaw acceleration to a threshold (e.g., the safety system compares the detected rate of yaw with a threshold – see col. col. 4, lines 32-33); and 
initiate one or more actions in response to the yaw acceleration exceeding the threshold (e.g., output a signal to activate a suitable side impact protection device if the rate of yaw exceeds the threshold - see col. col. 4, lines 32-35).

Regarding claims 4 and 11 , Erb et al., as modified by Foo et al., teach a vehicle safety system and method wherein one of the group consisting of the first acceleration sensor and the second acceleration sensor comprises a pair of secondary sensors positioned symmetrically within the body of the vehicle (e.g., to implement multiple accelerometer sensors mounted in the front and rear doors of the vehicle and    these accelerometers are placed at the same lateral distance from the longitudinal axis of the vehicle (e.g., limitation: pair of secondary sensors positioned symmetrically within the body of the vehicle). – see col. 1, lines 25 – 28; col. 2, lines 13-18; col. 3, lines 67 – col. 4, line 2).

Regarding claims 5, 12 and 17 , Erb et al. disclose a vehicle safety system and method having a computer readable medium to store program comprising wherein the threshold is determined based on at least one of the first acceleration value and the second acceleration value (e.g., the safety system compares the detected rate of yaw with a threshold; which is determined based on first and second accelerometer / impact sensors  – see col. col. 4, lines 32-33 and col. 5, lines 9-20)

Regarding claims 7, 14 and 20 , Erb et al. disclose a vehicle safety system and method having a computer readable medium to store program wherein the electronic processor is further configured to determine a location of the off-zone impact based the approximate yaw acceleration and at least one of the first acceleration value and the second acceleration value (e.g., a vehicle safety system for detecting a side impact / off-zone impact – to make a determination as to the longitudinal position along the vehicle of the side impact - based on yaw rate and first and second accelerometer / impact sensors. Figures 1-2 depicts a location of an off-zone side impact – see col. 1, 39-44; col. 1, lines 63-65; col. 2, lines 9-12; col. 3, lines 38-42; col. 4, lines 30-34; Figures 1-2).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al.  (Patent No.: US 8,332,102 B2) in view of Foo et al. (Pub No.: US 2010/0213693 A1) as applied to claims above, and further in view of Kousaku et al. (DE 42 08 141 – machine translation).

Regarding claims 3 and 10, Erb et al., as modified by Foo et al., fails to specifically disclose wherein the first acceleration sensor and the second acceleration sensor are located at two different longitudinal distances from a center of mass of the vehicle.
However, Kousaku et al. teaches the implementation of acceleration sensors 11c and 11d for detecting acceleration applied to a vehicle and calculating yaw angular acceleration based on a difference between the measured acceleration values. Figure 3A depicts the implementation of acceleration sensors 11c and 11d located at the front and back of the vehicle respectively along the vehicle longitudinal axis; wherein the vehicle has a center of mass – see par. 54, 87 and Figure 3A.
Given the teaching of Kousaku et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Erb et al.’s invention to rearrange / relocate the acceleration sensor 32 and 34 to a front and back of the vehicle along the vehicle longitudinal axis as taught by Kousaku et al., because the shifting in position of the acceleration sensors would not have modified the operation of the sensor(s) and would continue to enhance a vehicle safety system and method configured to detect side impact based on acceleration sensors signals and activate occupant restraint device when processed signals exceeds a threshold.     

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al.  (Patent No.: US 8,332,102 B2) in view of Foo et al. (Pub No.: US 2010/0213693 A1) as applied to claims above, and further in view of  Kelsh et al. (Patent No.: US 10,032,360 A1).

Regarding claims 6 and 13, Erb et al., as modified by Foo et al., fails to specifically disclose wherein the one or more actions includes at least one of deploying a safety system of the vehicle and sending one or more alerts to a back-end system associated with the vehicle.
However, Kelsh et al. teach a vehicle 110 configured to transmit information regarding the vehicle involves in an accident and deployment of the airbag to a remote telematic system 140 (e.g., server) for generating an injury assessment profile of passenger(s) involved in the accident and provide an alert to an urgent caser facility for proper response (see abstract, col. 12, lines 25-39; col. 9, lines 50-63; Figure 1). 
 Given the teaching of Kelsh et al. it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Erb et al.’s invention to incorporate, within the vehicle, a mechanism / process for transmitting accident and deployment of airbag data of the vehicle to a remote server as taught by Kelsh et al. because the modification would enhance a vehicle safety system and method configured to detect side impact based on acceleration sensors signals, activate occupant restraint device when processed signals exceeds a threshold and provide an alert to an urgent care facility via a remote server for proper response to passengers involved in the vehicle’s accident. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al.  (Patent No.: US 8,332,102 B2) in view of Foo et al. (Pub No.: US 2010/0213693 A1) as applied to claims above, and further in view of Lich et al. (Pub. No.: US 2007/0168098 A1).

Regarding claims 18-19, Erb et al., disclose the implementation of threshold to compare it with a detected yaw rate; which is determined based on first and second accelerometer / impact sensors  – see col. col. 4, lines 32-33 and col. 5, lines 9-20). 
However, Erb et al., as modified by Foo et al., fails to specifically disclose (i) wherein the threshold is determined using a look-up table and (ii) wherein the threshold is determined using a curve (added remarks).
However, Lich et al. teach a technique to determine a threshold value for a vehicle yaw rate based on characteristic curve or look-up table for deployment decision of a vehicle restrain system – see par. 12-14, 22-23, 2, abstract.  
Given the teaching of Lich et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Erb et al.’s invention to implement, within the a vehicle safety system and method, a mechanism / process to determine a threshold value for a vehicle yaw rate based on characteristic curve or look-up table as taught by Lich et al., because the modification would enhance a vehicle safety system and method configured to detect side impact based on acceleration sensors signals and activate occupant restraint device when processed signals exceeds a determined threshold based on characteristic curve or look-up table.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jorge O Peche/Examiner, Art Unit 3664